274 F.2d 91
107 U.S.App.D.C. 29
Anne M. BRESSLER, Appellant,v.Louis BRESSLER and Melvyn Friedman, Appellees.
No. 15009.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 22, 1959.Decided Nov. 5, 1959, Petition for Rehearing Denied Dec. 1, 1959.

Mr. Fred C. Sacks, Washington, D.C., for appellant.
Mr. Arthur L. Willcher, Washington, D.C., with whom Mr. Morton Willcher, Washington, D.C., was on the brief, for appellees.
Before PRETTYMAN, Chief Judge, and WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant sued her husband, appellee here, for injunctive and other relief-- indicated at pre-trial to be an accounting and division of assets-- in respect of certain real estate titled in both their names, allegedly as tenants by the entireties.  The court, after a trial, dismissed the complaint.


2
On appeal appellant urges that the trial judge abused his discretion in denying a continuance.  Under all the circumstances shown in the record, we find no abuse of discretion.  On the merits, the evidence showed that the husband was a real estate broker and speculator; that the properties in question, in which his wife had made no investment, were assets of his business; that the husband and wife held record title to the properties as tenants by the entireties on the basis of an understanding that the wife would join in all necessary conveyances; and that the husband had no intention to make a gift to the wife.  On these facts the wife's complaint was properly dismissed.


3
Affirmed.


4
WILBUR K. MILLER, Circuit Judge, took no part in the consideration or disposition of this case.